PER CURIAM.
Notice of appeal and certificate of the clerk of Walworth county that the record in this case was settled on March 20, 1923, together with proof of service of said notice of appeal on respondent, was filed in the office of the clerk of the circuit court of Walworth county, S. D., on April 26, 1923, and all said papers were filed in this court on April 30, 1923. On July 3, 1923, an affidavit explaining default, together with a stipulation relieving appellant from default, together with motion to relieve the default and granting appellant 60 days from June 20, 1923, in which to serve and file 'briefs together with an order of the presiding judge of this court, relieving default and extending time as in said stipulation provided, was filed in this court on July 3, 1923, and time to file appellants’ brief thereby extended to August 20, 1923.
No briefs or other papers have been filed with this court. The appellants have failed to comply with rules 5, 6, 7, and 13 of this court, within the time therein prescribed.
The appeal is deemed abandoned, and the judgment and order of the lower court are affirmed.
Note. — Reported In 197 N. W. 785. See, Headnote, Appeal and error, 3 C. J. Sqc. 1607; 4 C. J. Sec. 2437.